internal_revenue_service number release date index number ---------------------- ------------------------ -------------- ------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc tege eoeg eo1 plr-134282-16 date date legend foundation ---------------------- company trust business ------------------------------------------- --------------------------------------------- ----------------------------------------- dear ------------- this letter responds to foundation’s date request for a ruling that a proposed business holding will not constitute an excess business holding under sec_4943 of the internal_revenue_code code facts according to the information provided by foundation foundation is a foreign organization recognized as exempt from federal_income_tax under sec_501 and as a private_foundation foundation has received substantially_all of its support other than gross_investment_income from sources outside the united_states consistent with the investment goals of its endowment foundation proposes to make an investment in company a foreign organization that expects to be treated as a corporation for u s federal_income_tax purposes company is not a disqualified_person with respect to foundation company will indirectly hold more than ---- percent and as much as percent of the voting_stock in a foreign_business_entity business which expects to be treated as a corporation for u s federal_income_tax purposes sec_4943 of the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise stated plr-134282-16 foundation represents that business is a business_enterprise under sec_4943 and sec_53_4943-10 company and intermediate holding_companies or partnerships through which company holds its interest in business are each expected to derive ---- percent or more of their gross_income from passive sources including dividends and capital_gains from business foundation represents that each of company and such intermediate holding_companies or partnerships is expected not to be a business_enterprise within the meaning of sec_53_4943-10 foundation will not hold any shares in business directly nor does it directly own any of the shares of any other entity owned or controlled by company no disqualified persons with respect to foundation have ever held any stock in company or any entity in which company holds an interest nor will any disqualified_person with respect to foundation hold directly or indirectly any stock in business as part of foundation’s ongoing effort to ensure that its investments comply with the excess_business_holdings rules foundation seeks to ensure that it holds actually or constructively within the meaning of sec_53_4943-8 no more than percent of the voting_stock of business foundation will not hold directly or indirectly any stock in business other than through company because its interest in business is held indirectly through an interest in company foundation seeks to ensure that it holds no more than percent of the voting_stock of company company has three classes of shares one class of non-voting ordinary shares non- voting shares and two classes a and b of voting fixed coupon preferred shares voting shares the holders of class a voting shares have the right to elect up to ---- ------a directors or ---- of company’s directors and remove those directors at any time while foundation as the holder of all class b voting shares has the right to elect up to ------b director or ---- of company’s directors and to remove that director at any time directors serve indefinite terms until they resign or are removed by the pertinent holders of voting shares if a director vacancy arises and the pertinent holders of voting shares do not appoint a replacement director the remaining directors may appoint a replacement director who may be removed only by the pertinent holders of voting shares the remaining ----percent of the voting shares of company all of class a are held by trust a foreign non-profit grant-making trust trust is unrelated to and is not a disqualified_person with respect to foundation trust has not applied for a determination_letter from the irs trust was formed and funded in --------by an individual who is unrelated to and not a disqualified_person with respect to foundation foundation is not a beneficiary of trust and no trustee of either foundation or trust is a trustee of the other the terms of company’s articles of organization entitle trust to elect and remove ----percent of company’s directors including ----percent of the initial directors the articles provide that decisions of company directors are made by a plr-134282-16 majority and that a director appointed by foundation and a director appointed by trust is needed for a quorum for a director’s meeting at the present time all of the directors of company are also employees of foundation though ---- of these directors could be removed at any time by vote of trust there is not and has never been any restriction requiring director candidates to be foundation employees there are no separate shareholders’ agreements or voting agreements relating to the voting of company stock though trust and foundation do discuss the management of company and its investments in their capacity as shareholders holders of voting shares of company are entitled to a fixed amount of cash per share per year company must pay the accrued dividend on the voting shares before it can pay any amount to foundation as the holder of the non-voting shares and company’s directors otherwise have full discretion regarding whether or not to pay any such amount to foundation as the holder of the non-voting shares upon liquidation of company the voting shares are entitled to a liquidation preference equal to the sum of any unpaid accrued dividend and a nominal amount equal to the original capital invested per voting share after which the nonvoting shares are entitled to the remaining proceeds of liquidation foundation holds a call option over the voting shares held by trust that permits foundation to purchase the voting_stock of company at fair_market_value upon ------ months' notice the call option has not been exercised trust is not required to make capital contributions to company foundation has a capital commitment to company a portion of which has been drawn down to date in connection with company’s prior portfolio investments neither foundation nor any disqualified_person with respect to foundation has any power_of_appointment over any interest in business exercisable in favor of foundation or a disqualified_person ruling requested foundation requests a ruling that for purposes of sec_4943 it will own directly or indirectly no more than percent of the voting_stock of business and that it therefore will not have excess_business_holdings under sec_4943 solely as a result of making and holding an investment in business in the manner described above law sec_4943 imposes a tax on the excess_business_holdings of a private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period plr-134282-16 sec_4943 generally defines excess_business_holdings with respect to the holdings of any private_foundation in any business_enterprise as the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 generally defines the permitted holdings of a private_foundation in an incorporated business_enterprise as percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons in any case in which all disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise nonvoting_stock held by the private_foundation shall also be treated as permitted holdings sec_4943 generally provides that in computing the holdings of a private_foundation or a disqualified_person with respect thereto in any business_enterprise any stock or other interest owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries sec_4943 provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources it also provides that for this purpose gross_income from passive sources includes certain items that are excluded from unrelated_business_income among those items are dividends and capital_gains that are excluded from unrelated_business_income by sec_512 and see also sec_53 c and sec_4948 provides in part that chapter of the code other than sec_4948 shall not apply to any foreign organization which has received substantially_all of its support other than gross_investment_income from sources outside the united_states however such a foreign organization’s exemption from taxation under sec_501 may be revoked under sec_4948 if that organization engages in a prohibited_transaction sec_4948 provides that the term prohibited_transaction includes any act or failure to act other than with respect to sec_4942 which would subject a foreign organization described in sec_4948 to liability for a penalty under sec_6684 if such foreign organization were a domestic organization sec_6684 imposes a penalty if a person becomes liable for tax under chapter by reason of any act or failure to act which is not due to reasonable_cause and either such person has theretofore been liable for tax under such chapter or such act or failure to act is both willful and flagrant plr-134282-16 sec_53_4943-3 provides that the percentage of voting_stock held by any person in a corporation is normally determined by reference to the power of stock to vote for the election of directors with treasury_stock and stock which is authorized but unissued being disregarded thus for example if a private_foundation holds percent of the shares of one class of stock in a corporation which class is entitled to elect three directors and such foundation holds no stock in the other class of stock which is entitled to elect five directors such foundation shall be treated as holding percent of the voting_stock because the class of stock it holds ha sec_37 percent of such voting power by reason of being able to elect three of the eight directors and the foundation holds one-fifth of the shares of such class percent of percent is percent the fact that extraordinary corporate action eg charter or by-law amendments by a corporation may require the favorable vote of more than a majority of the directors or of the outstanding voting_stock of such corporation shall not alter the determination of voting power of stock in such corporation in accordance with the two preceding sentences sec_53_4943-3 generally provides that in addition to permitted holdings in voting_stock the permitted holdings of a private_foundation in an incorporated business_enterprise also include any share of nonvoting_stock in the business_enterprise so long as the private_foundation together with its disqualified persons hold no more than percent of the business enterprise’s voting_stock for this purpose all equity interests which do not have voting power attributable to them are classified as nonvoting_stock also under sec_53_4943-3 evidences of indebtedness including convertible indebtedness and warrants and other options or rights to acquire stock shall not be considered equity interests sec_53_4943-8 provides that any interest in a business_enterprise over which a foundation or a disqualified_person has a power_of_appointment exercisable in favor of the foundation or a disqualified_person shall be considered owned by the foundation or disqualified_person holding such power_of_appointment sec_53_4943-8 provides generally that if an interest in a business_enterprise owned by a corporation is constructively owned by a shareholder each shareholder's proportion of ownership is generally computed on the basis of the voting_stock each shareholder has in the corporation sec_53_4943-8 provides that if a private_foundation its disqualified persons or both own directly or constructively nonvoting_stock of a parent_corporation the holdings of which are treated as constructively owned by its shareholders by reason of sec_4943 and sec_53_4943-8 such nonvoting_stock shall be treated as nonvoting_stock of any corporation in which the parent_corporation holds an interest for purposes of the limitation on the holding of nonvoting_stock under sec_4943 and sec_53_4943-3 plr-134282-16 sec_53_4943-10 provides that for purposes of sec_4943 the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources except that if in the taxable_year in question less than percent of the income of a trade_or_business is from passive sources the foundation may in applying this percent test substitute for the passive source gross_income in such taxable_year the average gross_income from passive sources for the taxable years immediately preceding the taxable_year in question or for such shorter period as the entity has been in existence thus stock in a passive holding_company is not to be considered a holding in a business_enterprise even if the company is controlled by the foundation instead the foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 analysis although foundation as a foreign private_foundation described in sec_4948 is not subject_to tax under sec_4943 foundation must comply with the requirements of sec_4943 so as to avoid engaging in a prohibited_transaction under sec_4948 under sec_4943 the pertinent interests in defining the permitted holdings of a private_foundation in a corporation are the voting_stock and are generally limited to of the voting_stock given that company and any other intermediate holding_company or partnership through which foundation holds an indirect interest in business represents that it will receive at least -----percent of its gross_income from passive sources as dividends and capital_gains company and each other intermediate_entity is not a business_enterprise under sec_4943 instead foundation is treated under sec_4943 as owning its proportionate share of any interests in any business_enterprise including business that is owned by company or other intermediate passive holding_company see also sec_53_4943-8 and sec_53_4943-10 under sec_53_4943-8 foundation’s constructive_ownership of business is computed on the basis of the voting_stock foundation has in company under sec_53_4943-3 the voting shares in company are the voting_stock because the percentage of voting_stock held by any person in a corporation is normally determined by reference to the power of stock to vote for the election of directors as is the case with the voting shares moreover under sec_53_4943-3 foundation’s option to purchase trust’s voting_stock in company is not considered an equity_interest accordingly foundation owns percent of the voting_stock of company and thus constructively owns percent of the interest of company in business in addition under sec_53_4943-8 even though foundation owns nonvoting_stock of company such nonvoting_stock is treated as nonvoting_stock of any corporation including business in which company holds an interest thus plr-134282-16 foundation’s nonvoting_stock of company does not result in foundation’s constructive_ownership of additional voting_stock of business furthermore as described above no disqualified_person of foundation holds any interest in company or business and foundation holds no interest in business other than through its interest in company under these circumstances foundation will not be treated as owning more than percent of the voting_stock of company and therefore will not be treated as owning more than percent of the voting_stock of business even if company owns of the interests in business ruling based solely on the facts and representations submitted by foundation we rule that for purposes of sec_4943 foundation will own directly or indirectly no more than percent of the voting_stock of business and that foundation therefore will not have excess_business_holdings under sec_4943 solely as a result of making and holding an investment in business in the manner described above the rulings contained in this letter are based upon information and representations submitted by or on behalf of foundation and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling is based or the transaction involves a continuing action or series of actions and the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 no ruling is granted as to whether foundation qualifies as an organization described in sec_501 or sec_509 except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any aspects of any transaction or item_of_income described in this letter_ruling this letter is directed only to foundation sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of foundation’s authorized representatives plr-134282-16 if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely amy f giuliano senior technician reviewer exempt_organizations branch tax exempt government entities cc
